PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/356,462
Filing Date: 18 Mar 2019
Appellant(s): Connell et al.



__________________
Stephen J. Walder, Jr., Reg. No. 41,534
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on October 26, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 20, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
The appellant argues that Boldrev does not teach or even suggest that a selected subject privacy policy data structure comprises at least one negotiation limit criterion specifying a limit to increasing a specificity of the location information in response to an automated negotiation operation [page 9, lines 29-32 of the appellant’s brief].
First, the examiner disagrees with the appellant’s argument because Boldrev, in paragraph 70, lines 4-5, discloses setting an acceptable location privacy level for each application. This level or privacy rule is enforced by the location privacy platform in lines 5-7. Then the location privacy platform restricts applications 117a-117i from retrieving location information that exceed the privacy threshold levels in lines 7-10. This is in response to the negotiation between applications 117a-117i and the location privacy platform, paragraph 70, lines 7-9.
Second, the broadest reasonable interpretation of the step involves determining a limit on how much location information is revealed based on a request received and configured policy for the requested subject matter. The requestor and the data processing system can bargain/negotiate how much is shared, but both entities cannot go beyond a configured limit. 
Third, in the Boldrev reference, the applications request the location information of the user device, but this has to be regulated by the location privacy platform/data processing system. In order for the location privacy platform to regulate what the applications retrieve/gain access to, the location privacy platform uses the limit set by the user of the device.


The appellant argues that Boldrev does not teach or even suggest executing an automated negotiation operation between the data processing system and the requestor computing device based on the at least negotiation limit criterion [page 9, lines 33-35 of the appellant’s brief].
First, the examiner disagrees with the appellant’s argument because Boldrev, in paragraphs 64, 70, and 71, discloses a negotiation taking place between applications 117a-117i that require a user’s location information and the location privacy platform that uses the limit set by the user regarding how much location information will be shared with applications 117a-117i . The location privacy platform is equivalent to the data processing system and applications 117a-117i is equivalent to the requestor computing device. The negotiation between both components based on the at least negotiation limit criterion is disclosed in paragraph 70, lines 4-10. Paragraph 71, gives an example of what the negotiation limit can be, for instance a city level [lines 1-8].
Second, the broadest reasonable interpretation of the step involves the location information requestor and the data processing system exchanging information based on what is allowed and what is not, but making sure the limit set by the user is not exceeded. 


The appellant argues that in paragraph 70 of Boldrev there is no ability to negotiate a different level of location specificity information using the mechanisms of Boldrev [page 12, lines 28-29 of the appellant’s brief].
First, the examiner disagrees with the appellant’s argument because Boldrev discloses, in paragraph 64, one or more threshold values for the one or more privacy metrics with respect to the one or more applications 117a-117i [par. 64, lines 1-4]. There is more than one metric, there is more one threshold value, and there is more than one setting [paragraph 64, lines 4-8]. Therefore, a negotiation will have to occur between the location privacy platform and the application(s) 117a-117i to determine the limit and making sure the limit is not exceeded in paragraph 70.
Second, the broadest reasonable interpretation of negotiating a different level of location specificity information involves negotiating/bargaining between different entities how much location information can be shared and at what levels/limits. 
Third, the Boldrev reference shows the applications and location privacy platform bargaining/negotiating how much location information can be accessed based on the level/limit set by the user. Depending on how specific the request from the applications are, the location privacy platform might not need to step in. However, based on how specific the request is, and the levels set by the user for any given subject such as work place, home, children’s school, negotiations of location information on different levels will need to take place.


First, the examiner disagrees with the appellant’s argument because Boldrev discloses granularity of location information based on a privacy policy criteria by referring to it as sensitivity information in paragraph 63. An example of this privacy policy criteria or sensitivity information involves a home location, children’s school location and to a lesser degree work place [paragraph 63, lines 5-9].
Second, the broadest reasonable interpretation of the set of subject privacy policy data structures comprising one or more subject privacy policy criteria in association with a corresponding granularity of location information involves some type of data that has a criteria associated with how location information is shared. 
Third, the Boldrev reference shows a user defined criteria on how much location information/granularity is shared regarding the user’s work place, home, children’s school etc.
Fourth, the subject privacy policy data structure is not generated by the data processing system, but it is received from elsewhere. The data processing system only retrieves the subject privacy policy data structure and applies location information of some type of a subject to it. So, further describing what each subject privacy policy data structure in the set of subject privacy policy data structures comprises is not further limiting what the data processing system is doing because the subject privacy policy data structure is not generated by the data processing system.

The appellant argues that Boldrev fails to teach that the one or more subject privacy policy criteria being satisfied by at least one of a characteristic of the requestor computing device or a 
First, the examiner disagrees with the appellant’s argument because Boldrev discloses, in paragraph 71, that the privacy policy criteria is satisfied based on either the location request or transaction associated with the location query which is why the location information returned to the application(s) 117a-117i is limited to a city level [lines 4-8].
Second, the broadest reasonable interpretation of this step involves a location request by a requestor or a transaction that matches a user defined criteria. 
Third, the Boldrev reference shows the applications requesting location information of the user, this clearly matches/is satisfied by the user defined criteria which is why the location privacy platform has to intercede in order for the limit set by the user to not be exceeded.

The appellant argues that Boldrev fails to teach that the characteristic of the requestor computing device comprises a type of party with which the requestor computing device is associated, and wherein the features of the transaction comprise a type of the transaction [page 17, lines 5-7 of the appellant’s brief].
First, the examiner disagrees with the appellant’s argument because this a very broad limitation. The appellant only mentions “a type of party.” Using the broadest reasonable interpretation, this “party” can very easily be the type of service the application(s) 117a-117i provides as described in paragraph 40, lines 1-4. The same principle also applies to the “type of the transaction.” This is also a very broad limitation. The “type of the transaction” can very easily be related to the type of data the applications access [paragraph 40, lines 1-4].
Second, the broadest reasonable interpretation of this step only involves a type or some type of characteristic of the requestor device as well as a type of transaction. 


The appellant argues that Boldrev fails to teach or even suggest that the at least one negotiation limit criterion comprises a plurality of negotiation limit criteria [page 18, lines 12-14 of the appellant’s brief].
First, the examiner disagrees with the appellant’s argument because Boldrev, in paragraph 64, discloses multiple threshold values [lines 1-8] and multiple user settings for the privacy rule thresholds [paragraph 70, lines 1-10].
Second, the broadest reasonable interpretation of this step involves multiple limits set by the user based on the location information that can be shared with the location requestor. 
Third, the Boldrev reference shows a user defined criteria involving limits on what can be shared regarding location information about the user’s work place, home, and children’s school.

The appellant argues that Boldrev fails to teach or even suggest that each negotiation limit criterion in the negotiation limit criteria is associated with at least one of a corresponding characteristic of the requestor computing device or a corresponding transaction feature of a transaction associated with the location query, for which the corresponding negotiation limit criterion is applicable [page 18, lines 14-17 of the appellant’s brief].
First, the examiner disagrees with the appellant’s argument because the “corresponding characteristic of the requestor computing device” or “a corresponding transaction feature of a transaction associated with the location query” are very broad expressions. Using the broadest reasonable interpretation, this “corresponding characteristic of the requestor computing device” can very easily be the type of service the application(s) 117a-117i provides as described in paragraph 40, 
Second, the broadest reasonable interpretation of this step involves each limit being linked with either a characteristic of the requestor or a type of a transaction associated with the location query. 
Third, the Boldrev reference shows the user defined criteria/limit, such as work place, home, children’s school, is associated with the applications request/transaction which is why the location privacy platform has to intervene to ensure the user defined limit is not exceeded as the applications gain access to the location information.

The appellant argues that Boldrev does not teach or suggest a set of subject privacy policy data structures corresponding to the subject identified in the location query; applying each of the subject privacy policy data structures in the set of subject privacy policy data structures to characteristics of the location query to determine a subject privacy policy data structure that has a highest matching of characteristics of the location query to characteristics of the subject privacy policy data structure; and selecting the subject privacy policy data structure having the highest matching as the selected subject privacy policy data structure [page 19, lines 21-28 of the appellant’s brief].
First, the examiner disagrees with the appellant’s argument because Boldrev discloses selecting user information as the selected subject privacy policy data structure from a set of a set of subject privacy policy data structures [the set of privacy policy data structures is the set of privacy metrics disclosed in paragraph 47], this user information is the subject identified in the location query, that is, the location query involves a query pertaining to a user’s location [paragraph 70, lines 5-10].

Third, the Boldrev reference shows the subject to be the user’s location. A data selection clearly takes place which leads to a determination of what level of location information shared is tolerable. This selection is based on information that has been collected and compared, and results in what is considered to be the highest match.
Fourth, the location query involves a user’s location information [paragraph 70, lines 5-10] and the set of privacy policy data structures is the set of privacy metrics disclosed in paragraph 47. So, “applying each of the subject privacy policy data structures in the set of subject privacy policy data structures to characteristics of the location query to determine a subject privacy policy data structure that has a highest matching of characteristics of the location query to characteristics of the subject privacy policy data structure” involves determining the highest match which would be the user information privacy metric [paragraph 64, lines 4-7] and selecting, as well as using, this user information privacy metric as the highest match [paragraph 70, line 5 – paragraph 71, line 8].

The appellant argues that Boldrev does not teach collecting, from a plurality of transaction source computing systems, transaction data providing details regarding transactions conducted by the subject over a period of time; and executing transaction analytics on the collected transaction data to identify an inferred past location of the subject, wherein the spatio-temporal location model operates on the inferred past location of the subject to generate the inferred location of the subject [page 22, lines 20-25 of the appellant’s brief].
First, the examiner disagrees with the appellant’s argument because Boldrev discloses a plurality of transaction source computing systems such as applications [paragraph 32, line 11]. These data 
Second, the broadest reasonable interpretation of this step involves collecting various transactions/correspondence that have occurred over a period of time, determining a past location of a subject, and then using that information to determine a recent location of the subject. 
Third, the Boldrev reference shows collecting various information over a period of time to develop contextual information that is related to an inferred/current location of a subject/user.

The appellant argues that Boldrev does not teach that the spatio-temporal model comprises a trained neural network that is trained to predict a current location of the subject based on historical location information obtained from a plurality of different source computing devices [page 23, lines 17-19 of the appellant’s brief].
First, the examiner disagrees with the appellant’s argument because Boldrev discloses the location privacy platform, via the location module, is able to determine previous location, current location and predict one or more next destination [par. 54, lines 7-11], the location module is able to do this by keeping track of the travel path of the UE and collecting location information [par. 46, lines 5-9]; 
Second, the broadest reasonable interpretation of this step involves using software to predict a location of a subject based on previous information gathered by the software. 
Third, the Boldrev reference shows software that is capable of keeping track of a subject/user from multiple sources and using this information to determine the previous, current, or next destination of the subject/user.

The appellant argues that Boldrev does not teach automatically determining the granularity of the location information at least by modifying a first granularity of location information specified in the selected subject privacy policy data structure to a different second granularity of location information that is the granularity of the location information generated by applying the selected subject privacy policy data structure, where the different second granularity of location information is a more specific granularity than the first granularity of location information but equal to or less than the negotiation limit [page 24, lines 13-20 of the appellant’s brief].
First, the examiner disagrees with the appellant’s argument because Boldrev discloses, in paragraph 71, line 6, anonymizing the data further. This indicates that there is an initial anonymizing/first granularity, but a second granularity/anonymizing the data further also takes place [paragraph 71, line 6] that does not exceed the threshold level [paragraph 70, lines 7-9; paragraph 71, lines 1-4]. The second granularity is more specific than the first granularity because it involves abstracting the GPS coordinates to a city level [paragraph 71, line 7]. The granularity of the location information is determined automatically because the location privacy platform only steps in to restrict 
Second, the broadest reasonable interpretation of this step involves modifying location information from one level to a more specific level based on location privacy data/information, but doing this within the defined limit. 
Third, the Boldrev reference shows further anonymizing, that is, modifying an already anonymized/granular location to another level, but doing it within the user defined limit/criteria.

The appellant argues that Boldrev fails to teach a plurality of different negotiation criteria, each negotiation limit criterion in the plurality of different negotiation limit criteria corresponding to at least one different corresponding location query characteristic, and wherein the at least one negotiation limit criterion used to execute the automated negotiation operation is selected from the plurality of different negotiation criteria based on a matching of characteristics of the location query received from the requestor computing device and the at least one different corresponding location query characteristic corresponding to the different negotiation limit criteria [page 25, line 28 – page 26, line 6 of the appellant’s brief].
First, the examiner disagrees with the appellant’s argument because Boldrev discloses a plurality of privacy thresholds [paragraph 70, lines 7-10] determined by a plurality of privacy metrics that correspond to at least one different corresponding location query characteristic [paragraph 47]. Once again, the appellant does not specifically mention what the location query characteristic is, but ambiguously claims a location query characteristic for different negotiation criteria. Boldrev discloses this can easily be user sensitivity information related to the user’s home, children’s school, and workplace [paragraph 63, lines 1-11]. The location query characteristic can be the location query for 
Second, the broadest reasonable interpretation of this step involves having multiple negotiation options, the negotiation options correlate to a characteristic of a location request. When there is a match between the characteristic of the location request and a negotiation criteria/option, the automated negotiation takes place. 
Third, the Boldrev reference shows multiple negotiation options involving the user’s work place, home, children’s school. These options correlate with the request made by the applications seeking location information. Based on the match between the applications location request and the negotiation options set by the user, negotiation/bargaining occurs between the applications and location privacy platform regarding how much location information can be obtained without exceeding the limit set by the user.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOEL AJAYI/Primary Examiner, Art Unit 2646          
                                                                                                                                                                                              Conferees:
/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646           
                                                                                                                                                                                             /CHARLES N. APPIAH/Supervisory Patent Examiner, Art Unit 2641
                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.